It seems to me that a jury's verdict in a suit ex contractu, which is not reconcilable with any theory of the case advanced by either plaintiff or defendant, is subject to being set aside on motion of either party dissatisfied with it.
The majority opinion admits that there is no basis for the verdict in the record. This Court has held that where a verdict is founded upon a misapplication of the facts, a new trial should be granted. Fla. Fire etc. Ins. Co. vs. Hart, 73 Fla. 970,75 Sou. Rep. 528. Juries do not obtain a roving commission to render their verdict in haphazard fashion, nor should trial on appellate courts sustain verdicts so rendered, wheneither party to a verdict which finds no support in the record, objects to it. To do so in this case is for this Court to indulge in an unwarranted guess as to what the jury may have intended, when the best evidence of that intent should have been *Page 18 
expressed in their verdict. I think a new trial should have been granted to either party who applied for it.